This opinion is subject to administrative correction before final disposition.




                              Before
               STEPHENS, DEERWESTER, and STARITA
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Andrew M. JOHNSON
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000182

                         Decided: 14 January 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Roger E. Mattioli

 Sentence adjudged 5 June 2020 by a general court-martial convened
 at Marine Corps Base Quantico, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 60 months, forfeiture of all pay and allowances,
 and a dishonorable discharge.

                           For Appellant:
                 Commander C. Eric Roper, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
             United States v. Johnson, NMCCA No. 202000182
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2